Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 20,21,23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 February 2022.

3.	Figures 1a, 1b, 2, 3a, 3b, 3c should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
in combination with the metal sheet?  If not, it is not clear what structure is being inferred in the die assembly.  For the purposes of examination, this will be treated as a die assembly capable of cutting a metal sheet as claimed.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Porucznik (5,052,207), who shows a die assembly with all of the recited limitations as follows;
a columnar punch (1110); and 
a hollow die (111) configured to receive the punch, 
the die assembly being configured to shear a metal sheet (113) placed on the die by moving the punch in a predetermined direction, 
the punch comprising a bottom surface and an outer perimeter surface, the bottom surface comprising a cutting edge constituted by an outer perimeter edge of the bottom surface (see marked image below), 
the outer perimeter surface extending from the outer perimeter edge in a direction parallel to the predetermined direction, the outer perimeter edge comprising, in 
the bottom surface comprising a planar portion and a cutout portion recessed with respect to the planar portion in the predetermined direction and configured to comprise the curved portion in plan view (see marked image below).

    PNG
    media_image1.png
    1291
    1002
    media_image1.png
    Greyscale

capable of cutting metal sheet of the recited thickness.

Made of record but not relied on are additional patent documents showing pertinent die assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH E PETERSON/Primary Examiner, Art Unit 3724